Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 20, 2020.
As directed by the amendment: Claims 1-4, 6-7, 9-14, and 19 were amended.  Claims 8 and 17 were cancelled. Thus, claims 1-7, 9-16, 18-19, and 52 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 2-4, 6-7, 9-12, and 19 are objected to because of the following informalities:  
Claim 2, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Claim 3, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Claim 4, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Claim 6, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.

Claim 9, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Claim 10, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Claim 11, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Claim 12, lines 1-2 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Claim 19, line 2 and line 3 recite “the fiber Bragg grating-based optical sensor” and Examiner suggests --the at least one fiber Bragg grating-based optical sensor-- in order to use consistent terminology and avoid confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, lines 2-3 recite “the soft robotic device further comprises one or more fiber Bragg grating-based optical sensors” which is confusing because claim 1 already recites “at least one fiber Bragg grating-based optical sensor.” Examiner suggests --wherein one or more of said at least one fiber Bragg grating-based optical sensor are embedded…--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 13-16, 18-19, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski et al. (WO 2012/148472 A2; additionally published as 2014/0109560) in view of Larkin et al. (2007/0156019) and Roelle et al. (2011/0319714).
Regarding claim 1, Ilievski discloses a soft robotic device comprising: an elastomeric body (“embedded in elastomeric or extensible bodies” see the first sentence of [0013]) having one chamber or a plurality of interconnected chambers disposed within the body (“flexible molded body having a plurality of interconnected chambers disposed within the molded body” see the first sentence of [0014]; see also interconnected chambers 2610 in Fig. 21d, for example) and a pressurizing inlet that is configured to receive fluid for the chamber or the plurality of interconnected chambers (“further includes a pressurizing inlet that is configured to receive fluid for the plurality of interconnected chambers” see the fourth sentence of [0014]); a strain limited layer disposed along one side of the elastomeric body (see the second sentence of [0015]; see 120, Fig. 1 of Ilievski); but is silent regarding at least one fiber Bragg grating-based optical sensor embedded in the elastomeric body in a helical or serpentine pattern.  
However, the use of fiber Bragg grating-based optical sensors is well known and merely provides expected results.
For example, Larkin teaches a related shape-changing robotic actuator (Fig. 3, Fig. 7) which includes at least one fiber Bragg grating-based optical sensor (each optical core 330a-330d, Fig. 3, includes Fiber Bragg Gratings, see the penultimate sentence of [0052]). These sensors allow the amount of bending to be determined (see the third sentence of [0042]), and the optical sensor also allows strain to be measured to determine a position and shape of the body, and the shape and position information can be used to assist controlling movement of the robotic manipulator/surgical 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic device of Ilievski to include at least one fiber Bragg grating-based optical sensor embedded in the elastomeric body as taught by Larkin because this combination of prior art elements will provide an expected benefit of allowing the position and shape/bending of the device to be monitored and this information can be used to assist controlling movement of the device.
The modified Ilievski/Larkin device is still silent regarding at least one of the fiber Bragg grating-based optical sensors being in a helical or serpentine pattern.
Roelle teaches a related shapeable medical device (Fig. 3A; Fig. 62A) which includes fiber Bragg grating-based optical sensor(s) (optical fibers 12, Fig. 3A; Fig. 62A; which may be Bragg Fiber gratings, see the penultimate sentence of [0043]) arranged in a helical pattern (see Fig. 62A and see lines 10-12 of [0275]) in the body (instrument 1, Fig. 62A) in order to provide mechanical flexibility and allow for estimating compression of the body (see the last sentence of [0275]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber Bragg grating-based sensor of Ilievski/Larkin to be wound in a helical pattern in the body as taught by Roelle in order to provide mechanical flexibility and additionally allow estimating compression of the body. 

Regarding claim 4, the modified Ilievski/Larkin/Roelle device discloses wherein the fiber Bragg grating-based optical sensor (taught by Larkin) is configured to provide information regarding the state of the soft robotic device (shape and position of the device, see the last eight lines of [0042] of Larkin).  
Regarding claim 5, the modified Ilievski/Larkin/Roelle device discloses wherein the state of the soft robotic device is selected from the group consisting of the pressure, temperature, position, length, curvature, orientation, velocity, acceleration, morphology, stress, strain, and physical state at points along the soft robotic device (shape and position, see the last eight lines of [0042] of Larkin).  
Regarding claim 6, the modified Ilievski/Larkin/Roelle device discloses wherein the gr fiber Bragg grating-based optical sensor (taught by Larkin) is configured to provide information regarding the external environment of the soft robotic device (temperature of the environment may be sensed, see the last two sentences of [0077] and see lines 1-7 of [0078] of Larkin).  
Regarding claim 7, the modified Ilievski/Larkin/Roelle device discloses wherein the fiber Bragg grating-based optical sensor is configured to detect temperature, humidity, chemical agent or biological agent in the external environment of the soft robotic device (temperature of the external environment may be sensed, see the last two sentences of [0077] and see lines 1-7 of [0078] of Larkin); or the grating-based 
Regarding claim 13, the modified Ilievski/Larkin/Roelle device discloses wherein the soft robotic device further comprises one or more fiber Bragg grating-based optical sensors embedded in or attached to the elastomeric body (as taught by Larkin, the sensors are inside the body). The modified device does not specifically state the sensor(s) are embedded or attached to the strain limited layer. However, it is noted the modified Ilievski/Larkin/Roelle device already has one or more fiber Bragg grating-based optical sensors positioned in a helical manner (see Fig. 62A of Roelle), and thus would already have the sensors mounted on top of the strain limited layer, and this would read on the broadest reasonable interpretation of “attached” to the strain limited layer.
Furthermore, even if this was interpreted to not be “attached” to the strain limited layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the one or more sensors of Ilievski/Larkin/Roelle to be embedded in or attached to the strain limiting layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  MPEP 2144.04. 
Regarding claim 14, the modified Ilievski/Larkin/Roelle device as currently combined is silent regarding the soft robotic device further comprising a plurality of spectrally separated fiber Bragg grating-based optical sensors with different periods.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grating-based sensor of Ilievski/Larkin/Roelle to include a plurality of spectrally separated grating-based sensors with different periods as taught by Roelle because this is a combination of prior art elements according to known techniques which provides an expected result of being able to detect variations in wavelength for each of the different sensor lengths, and using this information to determine three-dimensional positioning of the device.
Regarding claim 15, the modified Ilievski/Larkin/Roelle device discloses wherein the plurality of spectrally separated grating-based sensors with different periods (as taught by Roelle) are disposed together along the length of a single piece of fiber (d1, d2, d3, d4, are on a single fiber 12 in Fig. 13 of Roelle).  
Regarding claim 16, the modified Ilievski/Larkin/Roelle device discloses wherein the pressurizing inlet is configured to receive fluid from an external fluid source (see the first sentence of [0038] of Ilievski; see also lines 13-15 of [0138] and Fig. 8C of Ilievski 
Regarding claim 18, the modified Ilievski/Larkin/Roelle device discloses wherein the soft robotic device further comprises one or more additional sensors each independently selected from the group consisting of grating-based sensor, biological analyte sensor, sound sensor, optical sensor, radiological sensor, thermal sensors (temperature can be sensed, see the last sentence of [0162] of Ilievski), strain sensors, chemical sensors, biological sensors, neural sensors, pressure sensors, barometric pressure sensors, vacuum sensors, altimeters, conductivity sensors, impedance sensors, inertial measurement units, force sensing resistors, laser range finders, acoustic range finders, magnetometers, Hall Effect sensors, magneto-diodes, magneto-transistors, MEMS magnetic field sensors, microphones, photo detectors, accelerometers, gyroscope sensors, flow sensors, humidity sensors, chemiresistors, volatile organic compound sensors, heavy metal sensors, pH sensors, sedimentation sensors, cardiac ablation sensors, myoelectric sensors, electronic noses, gas sensors, oxygen sensors, nitrogen sensors, natural gas sensors, chemical weapons sensors, VX gas sensors, sarin gas sensors, mustard gas sensors, explosives detectors, metal detectors, and current sensors.
Regarding claim 19, the modified Ilievski/Larkin/Roelle device discloses at least one of a processor configured to operably linked to the fiber Bragg grating-based optical sensor to receive the readouts from the grating-based sensor and interpret the readouts (see lines 5-24 of [0072] of Larkin, this is a “processor” because it is performing modeling/computations in real time); and a control system (12, 16, Fig. 1 of Larkin) 
Regarding claim 52, the modified Ilievski/Larkin/Roelle device discloses a method for sensing the state of the soft robotic device of claim 1, comprising obtaining readouts (sensor results) from the at least one fiber Bragg grating-based optical sensors (see the claim 1 rejection statement above); and determining a state of the soft robotic device (shape and position of the device may be determined based upon the results of the one or more sensors, see para. [0042] of Larkin).
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski et al. (WO 2012/148472 A2; additionally published as 2014/0109560) in view of Larkin et al. (2007/0156019) and Roelle et al. (2011/0319714) as applied to claim 1 above, and further in view of Albert et al. (2009/0263072).
Regarding claim 3, the modified Ilievski/Larkin/Roelle device does not specifically state wherein the grating-based sensor is selected from the group consisting of tilted fiber Bragg gratings sensor, chirped gratings sensor, and long period Bragg gratings sensor.
However, the use of such grating-based optical sensors is well known and merely provides expected results.
Furthermore, Albert teaches a tilted fiber Bragg grating sensor (see the first sentence of the Abstract and Fig. 1A) which may be used to determine the presence of bacteria, a virus, or a chemical or biological element in a medium (see the last sentence 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Ilievski/Larkin/Roelle to include at least one tilted fiber Bragg grating sensor as taught by Albert because this is a simple substitution of one known type of grating-based optical sensor for another known type of grating-based optical sensor, which will provide an expected result of being able to determine various parameters of the device and/or environment.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski et al. (WO 2012/148472 A2; additionally published as 2014/0109560) in view of Larkin et al. (2007/0156019) and Roelle et al. (2011/0319714) as applied to claim 1 above, and further in view of Leo et al. (2011/0087112)
Regarding claim 9, the modified Ilievski/Larkin/Roelle device is silent regarding the fiber Bragg grating-based optical sensor is molded or co-molded into the elastomeric body.  
Leo teaches a related actuatable device (Fig. 1) with fiber Bragg grating-based optical fiber sensors (7, Fig. 2; see lines 7-10 of [0025]) which may be molded or co-molded into the body (see the last three sentences of [0064]), allowing the optical fibers to form an integral part of the body (see the penultimate sentence of [0064]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grating-based 
Regarding claim 10, the modified Ilievski/Larkin/Roelle device is silent regarding the fiber Bragg grating-based optical sensor is sewn, glued, or snapped on to the elastomeric body or secured to the elastomeric body with hook and loop.  
Leo teaches a related actuatable device (Fig. 1) with fiber Bragg grating optical fiber sensors (7, Fig. 2; see lines 7-10 of [0025]) which may be glued to the body (see the last three sentences of [0064] and adhesive 8, Fig. 3), allowing the optical fibers to form an integral part of the body (see the penultimate sentence of [0064]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grating-based sensor of Ilievski/Larkin/Roelle to be glued to body as taught by Leo because this is a combination of prior art elements according to known methods (using glue) to produce predictable results of coupling the grating-based sensor(s) in the body of the device.
Regarding claim 11, the modified Ilievski/Larkin/Roelle/Leo device does not specifically state the grating-based sensor is removable from the elastomeric body.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grating-based sensor to be removable because it has been held that if it were considered desirable for any reason to obtain access to the removed part, it would be obvious to make the element 
Regarding claim 12, the modified Ilievski/Larkin/Roelle/Leo device discloses wherein the fiber Bragg grating-based optical sensor (as taught by Larkin) helically winds around the elastomeric body or part thereof (see Fig. 62A and see lines 10-12 of [0275] of Roelle).
Response to Arguments
Applicant's arguments filed November 20, 2020, have been fully considered but they are not persuasive. 
Regarding the argument that Ilievski does not teach or suggest “a strain limited layer disposed along one side of the elastomeric body; and at least one fiber Bragg grating-based optical sensor embedded in the elastomeric body in a helical or serpentine pattern” as now recited in claim 1 (see the first full paragraph of page 10 of the Remarks), this argument is not well taken. While Ilievski does not disclose at least one fiber Bragg grating-based optical sensor, it does disclose a strain limited layer disposed along one side of the elastomeric body (see the second sentence of [0015]; see 120, Fig. 1 of Ilievski). 
Regarding the argument that the Office Action provides no motivation to combine a fiber Bragg grating-based optical sensor with the claimed soft robotic device (see the last paragraph of page 10 of the Remarks), this argument is not well taken. Larkin provides a motivation to include these sensors, because they allow the amount of bending to be determined (see the third sentence of [0042] of Larkin), and the optical sensor also allows strain to be measured to determine a position and shape of the body, 
Regarding the argument that the claimed soft robotic device is in contrast to Larkin because it comprises “a strain limited layer disposed along one side of the elastomeric body” which can “preferentially expand when the chamber or plurality of interconnected chambers are pressurized with fluid, causing a bending motion about the strain limiting layer” (see the first paragraph of page 11 of the Remarks), this argument is not well taken. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “preferentially expand when the chamber or plurality of interconnected chambers are pressurized with fluid, causing a bending motion about the strain limiting layer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding the argument that Larkin discloses rigid body segments coupled together by discrete joint regions, and Larkin provides no reasonable expectation of success for the proposed combination (see the last paragraph of page 11 of the Remarks, through the first paragraph of page 12 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s statement that Larkin provides no reasonable expectation of success 
Regarding the argument that Albert does not remedy the alleged deficiencies of Ilievski/Larkin (see the last paragraph of page 12 of the Remarks), this argument has been considered, but it is moot because the current claim 1 rejection relies upon Ilievski/Larkin/Roelle.
Regarding the argument that Leo does not remedy the alleged deficiencies of Ilievski/Larkin (see the last paragraph of page 13 of the Remarks), this argument has been considered, but it is moot because the current claim 1 rejection relies upon Ilievski/Larkin/Roelle.
Regarding the argument that Roelle does not remedy the alleged deficiencies of Ilievski/Larkin (see the third paragraph of page 14 of the Remarks), this argument is not well taken. Roelle teaches a related shapeable medical device (Fig. 3A; Fig. 62A) which includes fiber Bragg grating-based optical sensor(s) (optical fibers 12, Fig. 3A; Fig. 62A; which may be Bragg Fiber gratings, see the penultimate sentence of [0043]) arranged in a helical pattern (see Fig. 62A and see lines 10-12 of [0275]) in the body (instrument 1, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olson (6,301,423) discloses a method for reducing strain on fiber Bragg grating optical sensors by providing a helical groove. Kopp et al. (2002/0131707) discloses a fiber Bragg grating-based sensor with a helical shape. Rambow et al. (6,854,327) discloses a related helically shaped FBG sensor. Rambow (2007/0289741) discloses a device which detects local strain in a tubular structure by having a large number of FBG gratings wrapped helically around the tubular structure. Friess et al. (2011/0247234) discloses a related sensing device with a helix including at least two fiber Bragg gratings. Chen et al. (2012/0143525) discloses a device which detects 3D geometry in a tubular structure by having FBG gratings wrapped helically around the tubular structure. O’Beirne et al. (2012/0271339) discloses a related inflatable device which has an optical fiber extending helically around the inflatable portion, with a diffraction grating. Weber (2013/0090563) discloses a related device that has one or more FBG sensors disposed along a helical path. Arkwright et al. (2014/0326078) discloses a related optical sensing apparatus with optical fibers forming a spiral-shaped arrangement so that changes in applied transversal force results in a differential mode change in strain of the Bragg gratings of the optical fibers. Ruffa (2015/0322769) discloses a related strain monitoring device which has Bragg gratings spaced along the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785  

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785